—Proceeding pursuant to CPLR article 78, inter alia, in the nature of a writ of mandamus.
Application by the respondents to dismiss the proceeding.
Upon the papers filed in support of the proceeding, the papers filed in opposition thereto, and the papers filed in support of the application, it is
Ordered that the application to dismiss is granted, the petition is denied, and the proceeding is dismissed, without costs or disbursements. No opinion. Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.